Citation Nr: 1712262	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a low back disorder, to include restoration of a 40 percent rating.  

2.  Whether the Veteran is competent for the purpose of handling VA benefit payments.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1975 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The October 2009 rating decision reduced the rating for the Veteran's low back disorder from 40 percent disabling to 20 percent disabling, effective December 1, 2009.  The September 2010 rating decision found that the Veteran was incompetent to handle disbursement of VA funds.  

The Board recognizes that the Veteran requested a Board videoconference hearing by way of his substantive appeal.  The hearing was scheduled for a date in November 2014.  He was notified by way of a letter dated in October 2014, but he failed to appear for the hearing.  He has not provided a reason for the failure to appear or requested that the hearing be rescheduled; thus, the Board deems the hearing request withdrawn. 

This matter was previously before the Board in February 2016, at which time it was remanded for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue entitlement to a rating in excess of 20 percent for a low back disorder, to include restoration of a 40 percent rating, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  


CONCLUSION OF LAW

The Veteran is not competent to handle disbursement of his VA funds.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that the VCAA notice and assistance provisions do not apply to competency determinations.  As such, no discussion of the duties to notify and assist is required.

Additionally, the Board finds there has been substantial compliance with its May 2015 and February 2016 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47  (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The information of record discloses that the Veteran was afforded a VA examination in September 2016.  The VA examination adequately addressed the question of competency and supported the opinion with a full rationale including based on the evidence of record.  

Legal Criteria

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2016).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

May 2008 VA treatment records indicated that the Veteran's psychiatric symptoms improved when taking haloperidol.  He reported taking half doses of his prescribed medication due to the side effects.  He made loose associations, was tangential, and expressed some paranoia.  It was noted that his presentation was consistent with earlier treatment notes when he discontinued his psychiatric medication.  The Veteran acknowledged that the medication helped with his symptoms and he wanted to continue taking his medication. 

In January 2009, the Veteran stated that he managed his money and was responsible with following up with his appointments and taking his medications regularly.  However, his physician noted partial compliance with medication based on the Veteran's reports that he did not like to take his medicine.  It was noted that the Veteran acknowledged that it was difficult to take oral medications and requested Haldol injections.  

February 2009 VA treatment records showed that the Veteran was hearing voices.  He stated that he did not like the medicine and only used it when needed.  He requested to be admitted to the hospital to be stabilized on medication.  He was cooperative and responsive, alert, fully oriented, and appropriately dressed and groomed.  His mood was somewhat anxious and irritable, affect was appropriate, thought process was illogical and disorganized, speech was normal, thought content was nondelusional, insight was fair, and judgment was poor.  He reported hearing voices calling his name and telling him to come out of the house.  It was noted that the Veteran became emotional and paranoid quickly under stress.  

November 2009 VA treatment records documented the Veterans request for help to figure out the medications he was taking.  A VA nurse wrote the purpose of each medication in bold print on each bottle.  The Veteran was also given an injection to make up for one he previously missed.  He was neatly groomed, pleasant, and cooperative.  His thought process was sequential and logical, thought content had mild perceptual distortions, insight was poor to fair, and judgment was intact. 

In March 2010, the Veteran reported that he was compliant with his medication without side effects.  He denied substance abuse, although the VA nurse noted subtle changes in his appearance and demeanor.  He was found to have good hygiene.  The Veteran stated that he experienced auditory hallucinations even with an increased dose of his medications.  

During the May 2010 VA examination, the Veteran reported that his psychiatric medications were helpful and resulted in him only hearing voices occasionally.  He also reported some visual hallucinations.  The examiner noted that the Veteran showed obvious signs of cognitive delays likely related to a combination of factors, including premorbid borderline intelligence plus negative effects of long-term substance abuse and uncontrolled psychosis.  The Veteran explained that he had trouble with learning in school and difficulty understanding school materials.  The examiner noted that the Veteran was able to complete some activities of daily living, but that his judgment was extremely poor, and his psychosis and homelessness resulted in very poor hygiene.  His typical day involved going to a park or going to a homeless facility to watch television.  He was provided meals at the shelter.  A mental status examination revealed that the Veteran was disheveled with strong smelling body odor.  The examiner noted that he was cooperative and had poor social skills.  The Veteran seemed unaware and uninsightful about his condition.  His reasoning and judgment were poor, thought process was tangential, affect was spontaneous, and fund of general information was poor.  He was oriented to time, place, and person, but was poorly oriented to situation.  His capacity for simple arithmetic was poor and he was only able to do simple arithmetic in his head.  Concentration, short term memory, and long term memory were poor.  The examiner gave the following opinion with respect to competency: 

Clearly the [V]eteran is incompetent for VA purposes and is unable to manage his own money in his own best interest.  Unfortunately, the Veteran describes "handling my own money" for many years and this has likely contributed to his current destitute state where he finds himself homeless, unemployed and without sufficient support.  However, he has been able to tap into resources through the Austin Street Shelter and pays $200.00 per month for room and board there and also pays $40.00 a month for storage fee.  His psychosis and lack of memory and reasoning ability impair [h]is capacity to manage his own money.

In July 2012, the Veteran was planning to move into his own apartment.  He stated that he needed assistance with clothing.  He reported partial medication adherence.  He only took the medications when he felt they were needed.  He endorsed recent visual hallucinations, but denied auditory hallucinations.  

In August 2012, the Veteran returned to the clinic after several months of absence.  He was back on his medications and felt better.  He was casually dressed with good hygiene.  He displayed normal speech, a good mood, good eye contact, a full range of affect, good insight, and intact judgment.  

A September 2012 VA treatment record indicated that the Veteran needed assistance with applying for a phone.  The Veteran appeared mildly manic with excessive commenting, but denied auditory or visual hallucinations.  

A June 2013 VA treatment record indicated that the Veteran was discharged from a housing program for not complying with program requirements.  The Veteran explained that he vacated the apartment and left all of his belongings because he felt unsafe.  He reported stable housing with his mother.  He also reported medication compliance with some side effects.  The Veteran denied hallucinations, paranoia, or delusional thinking, however, he stated that people would knock on his apartment door and no one was there, so he left the apartment out of fear.  

A January 2014 VA mental health note indicated that the Veteran appeared to have low cognitive functioning and poor memory.  The VA social worker noted that the Veteran appeared confused at times, anxious, restless, and somewhat paranoid.  His insight and judgment appeared limited.  The Veteran reported that he was able to manage his Social Security Administration (SSA) and VA benefits.  It was noted that the Veteran suffered from schizophrenia and mental retardation, and that he had a difficult time recalling information.  He reported that he took his prescribed medication, but sometimes forgot to take the medication when he felt he was doing better.  

February 2014 VA treatment records showed that the Veteran was off of his medication for a few days.  He explained that the medications made him feel tired, disorganized, and unbalanced.  The Veteran appeared anxious and talkative.  He had difficulty concentrating or expressing his needs.  He admitted that he needed to take his medications.  

In April 2014, the Veteran walked in to request assistance with his weekly medi-planner.  He reported confusion with taking his medications and found that the medi-planner was helpful to keep him on schedule.  He denied auditory or visual hallucinations.  The Veteran had fair hygiene, good eye contact, normal speech, full orientation, a full range of affect, irritable mood, fair insight, and intact judgment.  During a subsequent VA appointment, the Veteran became loud and agitated with pressured speech.  The Veteran told the nurse that he knew how to use the medi-planner and how to take his medications.  Due to his behavior, the nurse questioned his medication compliance.  

June 2014 VA treatment records showed that the Veteran missed some doses of his medications due to forgetfulness.  He reported that he was mostly compliant with his medications, currently lived with his mother, and completed chores around the house to help her out.  He stated that he was able to take care of his business and do banking in addition to caring for his mother.  The Veteran denied auditory or visual hallucinations recently.  

August 2014 VA treatment records indicated that the Veteran felt his medications were too strong and made him tired.  The Veteran stated that he was compliant with the medications and thought that they helped his symptoms.  He denied hearing voices or seeing people.  An August 2014 VA treatment record noted that the Veteran went to a VA medical center and was confused about some of the appointment cards he was holding.  He stated that he was not familiar with the appointment dates.  The VA social worker pointed out that the Veteran's appointment cards had someone else's name.  The Veteran stated that the appointment cards were for his brother.  

September 2014 VA treatment records showed that the Veteran continued to forget to take his medications sometimes.  He traveled to the VA most days to handle business or appointments.  His insight, judgment, and cognition were fair.  He denied hallucinations or paranoia.  

In July 2016 the Veteran requested to see a provider to review his medications.  He was disorganized, talkative, impatient, and had poor impulse control.  He needed to be redirected a few times.  The Veteran stated that he needed medication to keep him calm, but that he was not taking all of his medications.  He was able to meet with a staff physician and was willing to be voluntarily committed to the inpatient unit for stability, however, the Veteran agreed to outpatient services.  He was dealing with interim stress of not taking his medications regularly and was unsure as to what medications he was supposed to take.  The physician noted that the Veteran lost track of what medications he was supposed to take, then became symptomatic, which resulted in more non-compliance with his medications.  A subsequent VA treatment record indicated that he met with a VA social worker about obtaining travel pay dating back to June 2016.  He was very anxious, verbal, and could not maintain eye contact.  The Veteran was informed that his travel pay was processed and it was recommended that he check his bank account.  He insisted that the money was not to go to the bank and that he should get a check in the mail, however, suddenly he stated that the money was probably in the bank.  

In August 2016, the Veteran met with a VA social worker to obtain a food voucher, hygiene items, and escort to the clothing closet.  The social worker noted that the Veteran was extremely irritable, disconnected an unorganized.  He appeared paranoid and requested to speak with the social worker's supervisor.  The Veteran reported that he resided with his mother and sometimes with his girlfriend who abused substances.  He stated that he was compliant with his medications, but also stated that he was either taking his medications incorrectly or they were being prescribed incorrectly.  The social worker noted that the Veteran showed signs of decline in the past few weeks.  There was some agitation in the past, but for the past one to two weeks he was more agitated and had more difficulty with instability.  He presented to the VA clinic every day and demanded to be seen, but left before the provider was available.  He was agitated and verbally aggressive towards staff.  Police escorted him out of the clinic due to cursing at the staff and aggressive behavior.  He also met with a VA psychiatric nurse to learn how to correctly take his medication.  He was provided with an updated medical record for him to know which medication he should take along with directions.  There were no delusions, paranoia, or auditory hallucinations.  He presented with adequate grooming and hygiene.  His behavior was appropriate, eye contact was good, orientation was good, mood was euthymic, affect was congruent with mood, speech was clear, thought process was goal directed, and insight and judgment were adequate.  During another appointment with a VA dietician, the Veteran was observed talking to himself throughout the discussion.  He became upset with the dietician and left the office, then returned two more times in the next couple of minutes yelling at the dietician.  It was suspected that his mental health was not stable.  In another VA social worker note, the Veteran admitted to using crack cocaine a week ago, but felt that he did not need help.  He stated that he was compliant with his medications.  

August 2016 VA treatment records showed that the Veteran continued to be agitated and disorganized.  In August 2016, the Veteran notified the VA that he was losing it and might hurt someone.  The Veteran's call was returned and it was noted that his speech was rapid in pace and pressured.  He indicated that he was interested in being admitted.  An August 2016 VA mental health injection note showed that the Veteran had some difficulty with his medication time of administration.  During the appointment he continuously repeated himself and was difficult to redirect.  He was requested to return next week with all of his pill dispensers to assist with organizing his medications.  

September 2016 VA treatment records showed that his manic symptoms increased.  He had a two month history of manic behaviors that had him in the clinic or emergency department two to four days a week.  His condition was described as progressively deteriorating and out of control, as demonstrated by signs of disorganization, confusion, and irritability.  He continued to have difficulty with medication compliance.  He stopped taking all of his medications when he could not distinguish which pill was causing fatigue.  He was given a pill organizer, but returned later with all of the pills remaining in the organizer.  Clinic staff recommended admission.  During his admission, a telephone call to the Veteran's mother revealed that the Veteran was always doing something, such as starting projects or reading.  She confirmed that he calmed down after his monthly shots.  

The Veteran was afforded a VA examination in September 2016.  The examiner diagnosed bipolar disorder manic with severe psychotic features.  The Veteran reported that he lived at a shelter and with his mother.  He stated that he took Cogentin as needed because he was not "crazy."  The examiner referenced VA treatment records from September 2016 showing he was admitted for his psychiatric disorder.  The Veteran endorsed symptoms such as suspiciousness, impaired judgment, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  Mental status examination revealed that he was well nourished and dressed in casual clothing.  His mood was good, intellectual functioning was average, affect was irritable, thought processes were clear, orientation was intact, memory was good, and eye contact was appropriate.  There was no impairment of thought process and his ability to maintain minimal personal hygiene or other activities of daily living was intact.  He explained that his medications helped with delusions and hallucinations, but that he continued to see things at night.  The examiner found total occupational and social impairment.  The Veteran reported that he stayed up at night trying to organize for his appointments and watching sports.  The Veteran stated that he used the bus or train for transportation, although his brother provided transportation at times.  He reported that it was 10 dollars per night to stay at the shelter or 200 dollars per month.  He stated that he was glad that his brother handled his money.  The examiner opined that the Veteran was significantly impaired by his mental illness and not capable of managing his financial affairs.  The examiner explained. 

The Veteran has a fiduciary.  The Veteran states he is pleased with the [arrangement].  States his brother is his [fiduciary] and manages his funds and makes sure any bills he has are covered.  The Veteran's paranoia and manic symptoms interfere with his ability to [reliably] manage his VA funds.  

October 2016 VA treatment records showed that the Veteran was coming to the clinic biweekly for injections.  He appeared to be improving, was more controlled, and was not as disruptive as in the past few weeks.  He was compliant with his medication, although he complained of visual hallucinations.  His judgment and insight were fair at baseline.  

January 2017 VA treatment records showed that the Veteran was a no show for his VA appointments and that his last injection was in November.  He stated that he stopped his appointments because he did not like the side effects.  The Veteran agreed to come in for an appointment even if he did not want to take the injection.  

Upon review, the Board finds that the evidence is against a finding that the Veteran is competent to handle his VA compensation benefits without limitation.  As discussed above, the May 2010 and September 2016 VA examiners found that the Veteran was incompetent for VA purposes.  When taken together, the VA examiners' findings and conclusions were supported by sound rationale informed by extensive reviews of the Veteran's history.  The February 2016 VA examiner found total occupational and social impairment, and concluded that his psychiatric symptoms significantly interfered with his ability to reliably manage his VA funds.  Consistent with the February 2016 VA medical opinion, the VA treatment records show that the Veteran continued to have difficulty with medication compliance.  He was given a medi-planner, updated medication instructions, and pill boxes to assist him with medication compliance, but he continued to have issues taking the medications or understanding the proper administration of his medications.  Unfortunately, the Veteran has had many periods during which he stopped taking his medications because he did not like the side-effects, felt he was doing better, or he forgot.  VA treatment records show increased agitation, disorganized thoughts, hallucinations, confusion, irritability, poor impulse control, and impaired judgment during periods of medication non-compliance.  As mentioned by his VA physician in July 2016, the Veteran would lose track of his medication and become symptomatic, which resulted in more medication non-compliance.  One of his most recent periods of medication non-compliance resulted in his voluntary admission in September 2016.  As recent as January 2017, the Veteran stopped showing up for his VA appointments to receive his injections.  Accordingly, the medical evidence in this case is clear and convincing, and leaves no doubt to be resolved as to the Veteran's incompetency.  There is no doubt to be resolved in the Veteran's favor.  


ORDER

The Veteran is not competent to handle disbursement of VA funds without limitation.  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are necessary, under Correia, there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran's low back disorder was assessed in April 2009, June 2010, October 2012, October 2013, and September 2016 VA examinations; however, the examiners failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate orthopedic examination, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    




Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected low back disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC must ensure the examiner provides all information required for rating purposes.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.  

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted during the course of the appeal in April 2009, June 2010, October 2012, October 2013, and September 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

3.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


